Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of dry eye disorder and the compound B-074:

    PNG
    media_image1.png
    129
    347
    media_image1.png
    Greyscale

 in the reply filed on 1/6/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	As detailed below, subject matter drawn to dry eye disorder has been identified as allowable.  For purposes of compact prosecution, the specie election of a disorder is hereby expanded and rejoins the specie of chronic obstructive pulmonary disorder (COPD).  Claims not drawn to this COPD are hereby withdrawn.
 Claims 1-32 are pending in the application. Claims 2-6, 11-13, 15-19 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 20-25 have been found to be allowable.
Claims 1, 7-10, 14 and 30-32 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, 14 and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of COPD, does not reasonably provide enablement for prevention of COPD.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.

	The specification defines “treating” to include prevention of an injury, pathology, condition or disease (paragraph [0067]).
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.

Moreover, the specification must provide direct evidence associating the claimed prevention to the composition applied.  The burden of showing preventative properties is greater than that of enabling a treatment, because one of ordinary skill in the art must not only show competent screening of those subjects susceptible to such conditions, but also show that the efficacy of a preventative method is directly caused by applying or administering the instantly claimed composition to the susceptible subjects. Though it is noted that Applicant need not necessarily demonstrate the precise manner in which the claimed therapeutic agent(s) ameliorate a particular disease state, such a mechanism must be elucidated in cases where Applicant relies upon a correlation between the particular activity of a compound and a reasonable expectation of efficacy in treating a particular disease.
In this case, there are no teachings for screening methods identifying susceptible subjects nor is there any direct evidence of efficacy establishing a preventative property associated with the claimed composition. 
A review of the state of the art does not reveal pharmacological interventions for the prevention of COPD.  The CDC (www.cdc.gov/copd) states the following regarding the prevention of COPD (page 3):

    PNG
    media_image2.png
    331
    767
    media_image2.png
    Greyscale

It is noted that, while the lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the breadth of the presently claimed subject matter, in light of the unpredictable nature of the chemical and pharmaceutical arts and the limited direction that Applicant has presented, provides additional weight to the present conclusion of insufficient enablement in consideration of the Wands factors as a whole.
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation."  In the instant case, the information that is missing is a clear correlation between the claimed compound and its efficacy in treating the disclosed conditions, either through specific evidence in the form of data demonstrating such a fact or at least a sound mechanistic correlation between the claimed compound, its ability to function in such a manner and the amenability of the claimed disease state to treatment using an agent capable of functioning in this manner.  
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the prior art and Applicant's disclosure and remarks that experimentation in this particular art is not at all uncommon, but that the experimentation required in order to practice the full scope of the invention would be undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, "The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added)  Accordingly, in the absence of 
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medical doctor or scientist with several years of experience in the art.
As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation or ability to make and use the full scope of the invention as instantly claimed, given the disclosure and supporting examples provided in the present specification and the state of the art at the time of the invention.  In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628